Evans, P. J.
1. The plaintiff, a bank, sued the defendant on a note payable to its order. The defendant pleaded, that, the bank having sustained a loss amounting to its entire capital stock, it was agreed by the stockholders that they would severally give their notes to the bank in an amount equal to the par value of their respective holdings of stock, to pay the shortage, and if any amount was recovered from the persons responsible for the shortage it was to be ratably applied to the notes given by the stockholders to cover the shortage; that the defendant gave the note in suit in pursuance of the agreement; and that a certain amount had been collected, which, if ratably applied according to the agreement, together with a certain amount he had paid, would reduce the amount due on the note to a small sum, which he offered to pay. Held, (1) that under this plea the only issues were the existence of the agreement, and the amount the defendant was entitled to credit; (2) that the defendant was only entitled to participate in the net col*294lections frorá the persons responsible for the shortage. See Thompson v. Citizens Bank, 144 Ga. 10 (85 S. E. 1002).
December 14, 1916.
Complaint. Before Judge Hardeman. Emanuel superior court. December 13, 1915.
Saffold & Jordan, for plaintiff in error.
Smith & Kirhland, contra.
2. These issues were fairly submitted by the charge to the jury; and though some of the excerpts from the charge may-have been slightly inaccurate, ■ yet such inaccuracies were not of such a nature as to be harmful to the defendant. .
3. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.